Citation Nr: 9920093	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a service-connected right fibula fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected muscle herniation.

3.  Entitlement to an evaluation of 10 percent for a 
cutaneous nerve injury prior to March 14, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
a cutaneous nerve injury.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from April 1992 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which established service connection for a fractured 
right fibula and assigned a 10 percent rating and established 
service connection for residuals of a right tibial laceration 
and assigned a zero percent rating, effective 
August 11, 1995.  The veteran disagreed with that 
determination, and, in May 1996, the RO issued a statement of 
the case on the issues of evaluation of both the veteran's 
fibula fracture and tibial laceration residuals.  The Board 
remanded both issues, and, in a rating decision dated in 
October 1998, the RO assigned separate 10 percent evaluations 
each to muscle herniation at the scar site, and to laceration 
residuals, recharacterized as a cutaneous nerve injury, 
effective March 14, 1997.  The RO included the above in the 
October 1998 supplemental statement of the case and advised 
the veteran that a response was optional.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West at 137.  The instant appeal stems, 
in part, from an initial grant of service-connection for 
tibial laceration residuals, recharacterized as a cutaneous 
nerve injury subsequent to a clarifying VA examination.  
Thus, consistent with the Court's decision in Fenderson, the 
question of whether the currently assigned 10 percent for a 
cutaneous nerve injury is warranted prior to March 14, 1997, 
is before the Board.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO initially established service connection for 
residuals of a left fibula fracture, evaluated as 10 percent 
disabling; and for residuals of a tibia laceration, 
characterized as scarring, evaluated as zero percent 
disabling, both effective August 11, 1995.

3.  The veteran perfected an appeal with respect to the 
initial disability evaluations assigned to his service-
connected residuals of a fibula fracture and a tibial 
laceration.

4.  The competent and probative evidence of record shows that 
a service-connected right fibula fracture is well-healed, 
resulting in no more than minimal ankle impairment.

5.  In a rating decision dated in October 1998, the RO 
assigned separate 10 percent evaluations each to muscle 
herniation at the scar site, and to residuals of a tibial 
laceration, recharacterized as a cutaneous nerve injury, 
effective March 14, 1997.  

6.  The competent evidence of record shows that muscle 
herniation in the tibial scar area results in no more than 
pain and discomfort, without additional functional 
impairment.

7.  Residuals of a cutaneous nerve injury are limited to 
sensory impairment of the foot and lower extremity, without 
evidence of motor involvement.

8.  Evidence of record prior to March 14, 1997, reflects the 
veteran's complaints of sensory disturbance in the right 
lower extremity, and contains a competent opinion as to the 
presence of nerve damage residual to a tibial laceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a service-connected right fibula fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5262 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected muscle herniation/symptomatic scarring 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, Diagnostic Code 7804 (1998).

3.  The criteria for an evaluation of 10 percent for a 
cutaneous nerve injury prior to March 14, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8621, 8721 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for a cutaneous nerve injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 
8621, 8721 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran incurred 
injury in July 1993 after a power hatch closed on his right 
lower extremity.  He received an open wound on the anterior 
aspect of his right tibia/fibula.  X-rays showed a fractured 
through the right fibula, with a large chip from the anterior 
tibia.  Subsequently, the veteran complained of a 
"tingling" around the incision site and records reflect the 
impression that he most likely lacerated the tibialis 
anterior muscle.  Service medical records further reflect 
that the fracture of the fibula healed well.  X-rays taken in 
August 1993 showed no ankle disruption.  In October 1993, 
ambulation was normal and the scar was noted to be healed, 
with the exception of some swelling around the scar area.  
There was a full range of right ankle motion and normal 
strength in December 1993, with continued swelling and a 
minimal change in girth mass.  At the time of discharge, 
there was a well-healed scar along the medial aspect of the 
right lower extremity; the fracture was healed and was not 
considered disabling.

A private medical record, dated in February 1995, includes 
notation of slight laxity in the right calf and some numbness 
around the medial scar; the impression was nerve injury, 
tibia/fibula fracture.

In September 1995, the veteran reported for a VA examination.  
He complained of right leg swelling upon walking or standing 
for longer than 45 minutes.  He reported using elevation, 
aspirin and an Ace bandage for treatment.  Examination 
revealed no tenderness.  Calf circumference was greater on 
the right than on the left.  There was a prominence on the 
anterior shin muscle.  Ankle motion was equal bilaterally at 
20 degrees dorsiflexion and 45 degrees plantar flexion.  The 
veteran's carriage, gait and posture were normal.  The scar 
was not ulcerated or depressed and there was no attachment or 
tenderness at the scar site.  The impression was a history of 
injury to the right leg, with laceration of the tibia and a 
fractured shaft of the fibula, old and healed.  The examiner 
noted residuals of discomfort, with a well-healed scar and no 
limitation of motion.  X-rays showed a healed right fibula 
fracture.

In a rating decision dated in February 1996, the RO 
established service connection for a fractured right fibula, 
evaluated as 10 percent disabling; and for residuals of a 
right tibia laceration, then characterized as scarring, 
evaluated as zero percent disabling, both effective August 
11, 1995.  

In June 1998, the veteran presented for VA orthopedic and 
neurologic examinations.  The report of orthopedic evaluation 
includes notation of the veteran's complaints of activity-
related, right calf cramping.  The veteran also complained of 
localized pain in the region of the scar across the front of 
the tibia and reported some swelling and weakness.  He denied 
a loss of sensation in the lower extremity.  He reported that 
he had not had any formal orthopedic care for his problem.  
He denied any pain along the fibula.  Physical examination 
revealed a well-healed scar across the anterior aspect of the 
leg.  There was evidence of muscle herniation along the 
anterior compartment just lateral to the tibia.  There was 
minimal tenderness in that region.  The veteran demonstrated 
a range of right ankle motion of 20 to 25 degrees 
dorsiflexion, and 40 degrees plantar flexion.  There was full 
strength in dorsal and plantar flexion and in inversion and 
eversion.  There was mildly increased pain in the calf with 
resisted plantar flexion.  There was no tenderness along the 
fibula and no evidence of crepitation, temperature or trophic 
changes or formal swelling.  There was no light touch sensory 
impairment evident along the L4, L5 or S1 distribution.  
There was some mild tenderness in the calf, without atrophy 
of the calf muscle.  The examiner noted no ankle instability, 
incoordination, weakness or impaired endurance.  X-rays 
showed a healed fibular fracture.  Diagnoses were healed 
right fibular fracture; muscle herniation in the anterior 
compartment of the leg; and calf cramping.  The examiner 
commented that the veteran's complaint of pain appeared out 
of proportion to the ongoing injury and that he should have 
"minimal functional impairment from this old healed fracture 
and what appears to be a rupture in the anterior compartment 
fascia."  The examiner also commented that the veteran's 
more strenuous and sustained activities would be impaired, 
but that routine, day-to-day activities would only be 
minimally impaired.

Also in June 1998, neurologic examination was conducted.  
That examiner noted the veteran's history as having had a 
spiral fracture of the right tibia.  The examiner noted 
complaints of strain and achiness, as well as cramping and a 
tingling around the scar area, extending to the ankle.  The 
veteran reported that the tingling was present on most days.  
He also complained of a persistent numbness near the scar.  
The veteran demonstrated full strength in the lower 
extremities to testing.  Sensation was normal, except for in 
the right lower extremity, where there was a decreased 
sensation to light touch, pin and temperature modalities in 
the scar region.  The examiner stated that sensation was 
significantly dulled.  The examiner also noted an area of 
induration or swelling, and a milder area of decreased light 
touch sensation on the lateral surface of the foot.  The 
examiner summarized residuals to include numbness and 
tingling in the scar region, consistent with a local 
cutaneous nerve injury.  The examiner also noted a sural 
nerve decrease in the right leg consistent with a right leg 
injury, stated to be very mild and not troubling to the 
veteran.  Accompanying the above reports is a scar sheet, 
indicating that the veteran's scar caused no more than mild 
disfigurement, without evidence of ulceration or attachment.

In a rating decision dated in October 1998, the RO assigned 
separate 10 percent evaluations each to muscle herniation at 
the scar site and to a cutaneous nerve injury, effective 
March 14, 1997, and continued the 10 percent evaluation 
assigned to residuals of a fibula fracture.

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

Fracture Residuals

In the instant case, the veteran's fibula disability is 
evaluated as 10 percent disabling under Diagnostic Code 5262.  
That code provides that malunion of the tibia and fibula of 
either lower extremity warrants a 10 percent evaluation when 
such results in slight knee or ankle disability.  
A 20 percent evaluation requires that the malunion produce 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In 
this case, the competent and probative evidence is consistent 
in showing neither malunion nor nonunion of the tibia/fibula.  
Rather, x-rays have demonstrated the fracture to be well-
healed.  In any case, 
the most recent VA orthopedic examiner noted that residuals 
from a fibular fracture resulted in no more than minimal 
impairment, even considering the veteran's manifested muscle 
herniation.  Such findings are consistent with no more than a 
10 percent evaluation under Diagnostic Code 5262.  

The Board has, however, noted the regulations pertinent to 
limitation of ankle motion.  The provisions of 38 C.F.R. § 
4.71 (Plate II) (1998) provide a standardized description of 
normal range of motion of the ankle.  Normal ankle 
dorsiflexion is from 0 to 20 degrees.  Normal ankle plantar 
flexion is from 0 to 45 degrees.  Moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  
A 20 percent evaluation requires marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).  However, in 
this case, the veteran has demonstrated a full range of ankle 
motion and does not warrant an increased evaluation on that 
basis.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The veteran's ankle is clearly not ankylosed; thus, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (1998) is not for application.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  Disability of the musculoskeletal system is 
the inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance, and 
that weakness is as important as limitation of motion, and 
that a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1996).  
However, the Court also held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
here, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In any case, as noted above, the most 
recent examiner included consideration of the veteran's 
complaints of swelling and increased problems with activity 
in opining that fracture residuals were no more than 
minimally disabling.  Accordingly, no increased evaluation is 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45.

Scarring/Muscle Herniation

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1998) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

In this case, the veteran complains of muscle cramping stated 
to cause discomfort and/or pain in or around the area of the 
tibial laceration scar.  The Schedule provides no code 
pertinent to muscle herniation.  Thus, such must be rated 
based on analogy.  The nearest code is 7804, providing for 
ratings based on tenderness of the scar, in that the 
veteran's complaints of pain, tenderness and discomfort due 
to herniation are centered in the scar area.  The maximum 
evaluation for such is 10 percent.  The veteran is thus in 
receipt of the highest evaluation warranted under Diagnostic 
Code 7804 and no higher schedular evaluation is available.  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, 
the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, a 
review of other diagnostic codes under the schedule does not 
reveal symptomatology more closely analogous to the veteran's 
muscle herniation complaints to warrant consideration herein.  
Thus, no increased evaluation is warranted.

Cutaneous Nerve Injury

A 10 percent disability evaluation is warranted for mild 
incomplete paralysis of the common peroneal nerve.  A 20 
percent disability evaluation is warranted for moderate 
incomplete paralysis of the common peroneal nerve.  A 30 
percent evaluation is warranted for severe incomplete 
paralysis of the common peroneal nerve.  A 40 percent 
disability evaluation is warranted for complete paralysis of 
the common peroneal nerve with foot drop and slight droop of 
the first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (1998); see 38 C.F.R. § 4.124, Diagnostic Code 8621.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 
(1998); see 38 C.F.R. § 4.124, Diagnostic Code 8721.

In this case, the competent medical evidence of record, to 
include service medical records, reflect that the veteran 
suffered cutaneous nerve impairment, the common peroneal 
nerve, as a result of his tibial laceration.  His complaints 
are of numbness, decreased sensation and/or tingling.  Such 
findings are wholly sensory in nature.  Consistent with that 
is assignment of no more than a 10 percent evaluation under 
Diagnostic Code 8521.  There is no competent and objective 
evidence of any loss of reflexes, muscle atrophy, constant 
pain, or paralysis to warrant assignment of a higher rating 
based on nerve injury.  

The Board does note that prior to March 1997, the record 
contained evidence of the veteran's complaints of similar 
sensory impairment.  Moreover, medical records, both in-
service and post-service, noted nerve impairment residual to 
his tibial laceration, manifested by decreased sensation.  In 
that regard, the Board further notes that this is in fact a 
Fenderson type claim.  Although the RO appears to have 
considered the veteran's cutaneous nerve injury as a separate 
claim for an increase, the Board recognizes that the veteran 
was awarded service connection for residuals of a tibial 
laceration back to August 11, 1995, and that such residuals 
were only recharacterized to more specifically reflect their 
nature, i.e., cutaneous nerve damage.  Accordingly, the 
assigned 10 percent evaluation was warranted during the 
entire pendency of the veteran's claim, not just from March 
1997.

Other Matters

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation for the veteran's 
fracture residuals, nerve impairment or muscle herniation.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's right fibula fracture, 
nerve impairment, or muscle herniation, in and of themselves, 
or in any combination, now cause or has in the past caused 
marked interference with his employment, or that such have in 
the past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
fractures of the lower extremity, scarring and neurologic 
impairment, and other related diagnostic codes.  He has also 
been afforded an examination, and further afforded 
opportunity to present argument and evidence in support of 
his claim.  The Board has also discussed whether 
extraschedular consideration is warranted in this case.  In 
doing so, the Board has considered all the evidence, to 
include the service medical records and the records of post-
service medical treatment to date, without predominant focus 
on the recent evidence of record.  Such review is consistent 
with the Court's recent decision in Fenderson.  Finally, as 
the Board has not herein assigned any increase, and as the 
Board has granted a 10 percent evaluation for nerve damage 
back to the onset of the veteran's claim, the question of 
staged ratings is not at issue; the veteran is in receipt of 
one continuous percentage rating for his fracture residuals 
and nerve impairment.  Accordingly, no prejudice has resulted 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
With respect to the distinct effective date assigned to the 
grant of service connection and assignment of a 10 percent 
evaluation for muscle herniation, such symptomatology was not 
included in the initial grant of service connection and, 
rather than being governed by the principles set out in 
Fenderson, supra, appears to be an effective date question 
under 38 C.F.R. § 3.400 (1998).  Such matter is not before 
the Board at this time.


ORDER

An evaluation in excess of 10 percent for residuals of a 
right fibula fracture is denied.

An evaluation in excess of 10 percent for muscle herniation 
is denied.

Entitlement to an evaluation of 10 percent for a cutaneous 
nerve injury prior to March 14, 1997, is granted, back to 
August 11, 1995, subject to the laws and regulations 
governing the payment of monetary awards.

An evaluation in excess of 10 percent for a cutaneous nerve 
injury is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

